                                                                       Case 2:19-cv-01901-GMN-BNW Document 15 Filed 01/30/20 Page 1 of 3



                                                                   1    FENNEMORE CRAIG, P.C.
                                                                        Shannon S. Pierce (Bar No. 12471)
                                                                   2    Elizabeth J. Bassett (Bar No. 9013)
                                                                        300 East Second Street, Suite 1510
                                                                   3    Reno, NV 89501
                                                                        Telephone: (775) 788-2200
                                                                   4    Facsimile: (775) 786-1177
                                                                        Email: spierce@fclaw.com
                                                                   5
                                                                        Attorneys for Defendant
                                                                   6    Harrah’s Las Vegas, LLC

                                                                   7

                                                                   8                                    UNITED STATES DISTRICT COURT

                                                                   9                                          DISTRICT OF NEVADA

                                                                  10

                                                                  11   SANTOS GARCIA, a married individual,            Case No. 2:19-cv-01901-GMN-BNW
                                                                  12
                        Tel: (775) 788-2200 Fax: (775) 786-1177




                                                                                           Plaintiff,                    REQUEST TO CONTINUE EARLY
                            300 East Second Street, Suite 1510
FENNEMORE CRAIG, P.C.




                                                                                                                         NEUTRAL EVALUATION SESSION
                                                                  13   v.
                                     Reno, NV 89501




                                                                  14   HARRAH’S LAS VEGAS, LLC d/b/a
                                                                       HARRAH’S CASINO HOTEL LAS
                                                                  15   VEGAS, a Domestic Limited-Liability
                                                                       Company; DOES I through X, inclusive;
                                                                  16   ROE CORPORATIONS I through X,
                                                                       inclusive;
                                                                  17
                                                                                           Defendants.
                                                                  18
                                                                  19            Pursuant to ECF No. 12 (Order Scheduling Early Neutral Evaluation), Defendants Harrah’s
                                                                  20   Las Vegas, LLC d/b/a Harrah’s Casino Hotel Las Vegas (“Defendant”) respectfully request that the
                                                                  21   Court continue the Early Neutral Evaluation session (“ENE”) currently scheduled for February 20,
                                                                  22   2020. Good cause exists for such a continuance, as lead counsel for Defendants, Ms. Pierce, is
                                                                  23   unavailable on February 20, 2020 due to previous commitments in other pending litigation. Ms.
                                                                  24   Pierce apologizes to the Court for any inconvenience caused by this unavailability.
                                                                  25            Defendants and their counsel of record are available on any of the following alternate dates:
                                                                  26                        a. March 6, 2020
                                                                  27                        b. March 9, 2020
                                                                  28            Defendants respectfully request that the ENE be continued to one of the dates set forth above

                                                                                                                          1
                                                                       15504544.2
                                                                       Case 2:19-cv-01901-GMN-BNW Document 15 Filed 01/30/20 Page 2 of 3



                                                                   1   (or such other date as is convenient for the Court).

                                                                   2            Prior to filing this Request, Defendants met and conferred with Plaintiff concerning the

                                                                   3   above dates. Plaintiff’s counsel informed Defendants that Plaintiff and his counsel of record are

                                                                   4   available on the above dates.

                                                                   5   DATED this 30th day of January, 2020.
                                                                   6
                                                                                                                              FENNEMORE CRAIG, P.C.
                                                                   7
                                                                                                                              By:     /s/ Shannon S. Pierce
                                                                   8                                                                Shannon S. Pierce, NV Bar No. 12471
                                                                                                                                    Elizabeth J. Bassett (Bar No. 9013)
                                                                   9
                                                                                                                                    300 East Second Street, Suite 1510
                                                                  10                                                                Reno, Nevada 89501

                                                                  11                                                            Attorneys for Defendant
                                                                                                                                Harrah’s Las Vegas, LLC
                                                                  12
                        Tel: (775) 788-2200 Fax: (775) 786-1177
                            300 East Second Street, Suite 1510
FENNEMORE CRAIG, P.C.




                                                                  13                                            ORDER
                                     Reno, NV 89501




                                                                  14
                                                                                IT IS ORDERED that the Early Neutral Evaluation currently scheduled for
                                                                  15
                                                                          February 20, 2020 is vacated and continued to Monday, March 23, 2020 at 9:30
                                                                  16
                                                                          a.m. in Courtroom 3A.
                                                                  17

                                                                  18            IT IS FURTHER ORDERED that the written evaluation statements must be

                                                                  19      submitted directly to the undersigned's chambers--Room 3099--by 4:00 p.m. on
                                                                  20
                                                                          Monday, March 16, 2020.
                                                                  21
                                                                                IT IS FURTHER ORDERED that all other provisions of the Court's prior
                                                                  22
                                                                          Order ECF No. 12 shall remain in effect.
                                                                  23

                                                                  24            DATED: February 3, 2020.

                                                                  25
                                                                                                                  _____________________________________
                                                                  26                                              Daniel J. Albregts
                                                                                                                  United States Magistrate Judge
                                                                  27

                                                                  28

                                                                                                                          2
                                                                       15504544.2
                                                                       Case 2:19-cv-01901-GMN-BNW Document 15 Filed 01/30/20 Page 3 of 3



                                                                   1                                      CERTIFICATE OF SERVICE
                                                                   2            I certify that I am an employee of FENNEMORE CRAIG, P.C., and that on this date,

                                                                   3   pursuant to FRCP 5(b), I am serving a true and correct copy of the attached REQUEST TO
                                                                   4   CONTINUE EARLY NEUTRAL EVALUATION SESSION on the parties set forth below by:
                                                                   5                           Placing an original or true copy thereof in a sealed envelope placed for
                                                                                               collection and mailing in the United States Mail, at Reno, Nevada, postage
                                                                   6                           prepaid, following ordinary business practices
                                                                   7
                                                                                ______         Certified Mail, Return Receipt Requested
                                                                   8
                                                                                ______         Via Facsimile (Fax)
                                                                   9
                                                                                ______         Placing an original or true copy thereof in a sealed envelope and causing the
                                                                  10
                                                                                               same to be personally Hand Delivered
                                                                  11
                                                                                ______         Federal Express (or other overnight delivery)
                                                                  12
                        Tel: (775) 788-2200 Fax: (775) 786-1177
                            300 East Second Street, Suite 1510
FENNEMORE CRAIG, P.C.




                                                                                    XXX        Via the Court’s CM/ECF system
                                                                  13
                                     Reno, NV 89501




                                                                  14
                                                                       addressed as follows:
                                                                  15

                                                                  16   Trevor J. Hatfield, Esq.
                                                                       Hatfield & Associates, Ltd.
                                                                  17   703 South Eighth Street
                                                                       Las Vegas, NV 89101
                                                                  18   thatfield@hatfieldlawassociates.com

                                                                  19

                                                                  20
                                                                                DATED this 30th day of January, 2020.
                                                                  21
                                                                                                               /s/ Debbie Sorensen
                                                                  22                                         An employee of FENNEMORE CRAIG, P.C.

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                          3
                                                                       15504544.2
